PER CURIAM.
The appellant, a shop steward of a closed union shop, was convicted on a number of counts of an indictment charging him with violations of the provisions of Section 1 of the Act of June 13, 1934, the Anti-KickBack Act, 40 U.S.C.A. § 276b. Sums were collected by the appellant or under the appellant’s direction from workmen engaged in building the supply depot of the United States Navy at Mechanicsburg, Pennsylvania, for in*17itiation fees into the union and for “work permits.” The sums collected by the appellant or collected pursuant to his direction were properly accounted for to the union. The instant case is ruled by the decision of the Supreme Court in United . States v. Carbone, 66 S.Ct. 734. Consequently the judgment of conviction must be reversed and the indictment dismissed.